In an action to recover legal fees, the defendant appeals from an order of the Supreme Court, Westchester County (Giacomo, J.), entered January 8, 2013, which granted the plaintiff’s motion pursuant to CPLR 3211 (a) to dismiss the counterclaims, and denied his cross motion, in effect, pursuant to CPLR 3211 (a) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff law firm represented the defendant in a matrimonial action between 2002 and 2003. In January 2009, the plaintiff commenced this action against the defendant to recover allegedly unpaid legal fees. The defendant answered the complaint and asserted counterclaims. In an order entered January 8, 2013, the Supreme Court granted the plaintiffs motion pursuant to CPLR 3211 (a) to dismiss the counterclaims, and denied the defendant’s cross motion, in effect, pursuant to CPLR 3211 (a) to dismiss the complaint. This appeal by the defendant ensued.
*692Contrary to the defendant’s contention, the Supreme Court properly granted the plaintiffs motion pursuant to CPLR 3211 (a) to dismiss his counterclaims. Moreover, the Supreme Court properly denied the defendant’s cross motion, in effect, pursuant to CPLR 3211 (a) to dismiss the complaint.
The defendant’s remaining contentions are without merit.
Balkin, J.P, Dickerson, Leventhal and Roman, JJ., concur.